DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to the preliminary amendment submitted December 28, 2020. Claims 1-14 are canceled. Claims 15-28 are newly added. Claims 15-28 are currently pending in the application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 28, 2020, June 08, 2021, and January 07, 2022 are being considered by the examiner.
Drawings
The drawings were received on December 28, 2020.  These drawings are accepted.
Claim Objections
Claim 20 is objected to because of the following informalities: 
Claim 20, line 1: the claim contains a typographical error and depends from “claim 29”, which doesn’t exist. The examiner interprets the claim instead to depend upon claim 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US Patent 9,936,865, hereinafter referred to as “Choi”). Choi anticipates claims:
15. An optical device (see figures 1-5), comprising: 
an optical fiber (120) extending in a central axis between a fixed end (the end of fiber beyond actuator 110 is interpreted as the fixed end) and a free end (the end at mass 130 is interpreted as a free end); 
a first actuator (110) connected to the optical fiber at an actuator position between the fixed end and the free end, the first actuator being configured to apply a first force to the optical fiber in a first direction perpendicular to the central axis such that the free end of the optical fiber moves in the first direction in response to the first force (see column 3, line 40 – column 4, line 25); and 
a deformable rod (connecting member 153 is interpreted as the deformable rod) extending substantially parallel to the optical fiber (see figure 5); 
wherein in response to the first force, the free end of the optical fiber is to move in a second direction perpendicular to the first direction in addition to moving in the first direction (see column 3, line 40 – column 4, line 25), 
wherein in a cross section perpendicular to the central axis, an angle is formed between the first direction passing the central axis and a first radial direction passing the first direction toward a first point of the deformable rod on the cross section (see figures 1-5, the angles, directions and points aren’t specified, so they can simply be chosen such that the claim 
16. The optical device of claim 15, further comprising: a connector (body 151 is interpreted as the connector) connected to the deformable rod (see figure 5).
17. The optical device of claim 16, wherein the connector is connected to the first point of the deformable rod (the body 151 is connected to the entirety of the deformable rod, see figure 5).
18. The optical device of claim 16, wherein the connector is connected to a first rod position of the optical fiber, and wherein the first rod position being located between the actuator position and the free end of the optical fiber (see figures 1 and 5).
19. The optical device of claim 16, wherein the connector comprises a first connector and the second connector (the connector is further interpreted as comprising bodies 151 and 152).
20. The optical device of claim 29, wherein the first connector is connected to the first point of the deformable rod and also connected to a first rod position of the optical fiber, the first rod position being located between the actuator position and the free end of the optical fiber, and wherein the second connector connected to a second point of the deformable rod and also connected to a second rod position of the optical fiber, the second rod position being located between the actuator position and the free end of the optical fiber (see figures 1-5).
21. The optical device of claim 16, wherein the connector comprises a silicon structure (see column 2, lines 31-32).
22. The optical device of claim 19, wherein the first connector and the second connector comprise at least one of an adhesive or a silicon structure (see column 2, lines 31-32).

24. The optical device of claim 15, wherein the optical fiber has a first rigidity, and the deformable rod has a second rigidity (each element has a rigidity).
25. The optical device of claim 15, wherein the optical fiber has different resonant frequencies with respect to the first direction and the second direction (see figures 1-5; the optical fiber has different lengths in the first and second directions, thereby having different resonant frequencies).
26. The optical device of claim 15, wherein the deformable rod is shorter than the optical fiber (see figure 5).
27. The optical device of claim 20, wherein the first connector and the second connector are configured to move as the optical fiber vibrates (see figure 5; if the optical fiber vibrates the first and second connectors would move as they’re connected together).
28. The optical device of claim 15, further comprising: a controller configured to apply a first driving frequency to the first actuator (see column 3, line 40 – column 4, line 25; the actuator is driven, and the driver is interpreted as a controller).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-20 and 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,908,412 (hereinafter referred to as “reference claims”. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the reference claims encompasses the entirety of instant claims. Specifically, the subject matter of claims 15-20 are fully encompassed by reference claim 1. Claim 23 is encompassed by reference claim 2. Claim 24 is encompassed by reference claim 3. Claim 25 is encompassed by reference claim 4. Claim 26 is encompassed by reference claim 5. Claim 27 is encompassed by reference claim 6. Claim 28 is encompassed by reference claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874